                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION



RICHARD ALAN DAVIS                                                          PETITIONER


v.                              NO. 5:19-cv-00147 JM/PSH


WENDY KELLEY, Director,                                                    RESPONDENT
Arkansas Department of Correction



                                         ORDER


       Petitioner Richard Alan Davis (“Davis”) began this case by filing a petition for

writ of habeas corpus pursuant to 28 U.S.C. 2254. In the petition, he challenged his

1988 Pulaski County Circuit Court convictions and the circumstances surrounding his

direct appeal and the post-conviction proceeding.

       Respondent Wendy Kelley (“Kelley”) has now filed the pending motion to dismiss

Davis’ petition. See Docket Entry 12. In the motion, Kelley maintains that the Court

lacks subject matter jurisdiction because Davis’ petition is a second or successive

petition, and Davis did not obtain permission from the Court of Appeals to file his

petition.

       Before giving serious consideration to Kelley’s assertion, the Court accords Davis

an opportunity to file a reply. In the reply, Davis should explain why his petition should

not be dismissed for the reason advanced by Kelley. Davis is given up to, and including,

July 15, 2019, to file his reply.
IT IS SO ORDERED this 14th day of June, 2019.




                                       UNITED STATES MAGISTRATE JUDGE




                                   2
